Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims of U.S. Patent No. 10849130.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations are similar in scope with obvious wording variations.

Instant Application
US 10,849,130,
Claim 1. A method for a first apparatus to perform long-term evolution (LTE) sidelink (SL) communication based on downlink control information (DCI), the method comprising:

receiving the DCI from a new radio (NR) base station through a physical downlink control channel (PDCCH); 

obtaining a first timing offset related to a minimum latency and a second timing offset related to activation of a SL semi persistent scheduling (SPS) configuration, based on the DCI; and 



performing LTE SL communication based on the first timing offset and the second timing offset, 












wherein the first timing offset is determined by the NR base station based on user equipment (UE) capability information related to the minimum latency for the LTE SL communication of the first apparatus.
Claim 1. A method for a first apparatus to perform long-term evolution (LTE) sidelink (SL) communication through downlink control information (DCI), the method comprising: 

receiving DCI from a new radio (NR) base station through a physical downlink control channel (PDCCH); 

obtaining a first timing offset based on the DCI; and 

claim 8 ... wherein the second timing offset is a timing offset related to activation of LTE semi-persistent scheduling (SPS).

Claim 1. performing LTE SL communication based on the first timing offset ...

Claim 6. wherein the LTE SL communication is performed based on information on LTE SL communication comprised in the DCI.
Claim 7. wherein the information on the LTE SL communication comprises a second timing offset related to the LTE SL communication


Claim 1. wherein a minimum value of the first timing offset is determined based on a minimum latency between an NR module for NR communication and an LTE module for LTE communication of the first apparatus

Claim 2.  wherein the minimum latency is based on apparatus capability of the first apparatus.


	Note that the table above only compared the conflicting claim 1. However, the Applicant is advised that the other independent and dependent claims in instant application also have their conflicting claims in US 10849130 and thus are rejected on a similar fashion as that in the table above, resulting in a double patenting rejection to all claims 1-22 in instant application.
	Thus, this double patenting rejection is necessary to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIREN QIN/Examiner, Art Unit 2411